 

EXECUTION COPY




EXHIBIT 10.2

EMPLOYMENT AGREEMENT




EMPLOYMENT AGREEMENT (this “Agreement”), dated as of November 2, 2010, by and
between Par Pharmaceutical Companies, Inc., a Delaware corporation (“Parent”),
and Par Pharmaceutical, Inc., a Delaware corporation and subsidiary of Parent
(collectively with Parent, “Par” or “Employer”), and Patrick LePore
(“Executive”).

RECITALS:

WHEREAS, Executive currently serves as the President and Chief Executive Officer
of Par Pharmaceutical Companies, Inc. and Par Pharmaceutical, Inc.; and

WHEREAS, Par and Executive desire to extend the term of Executive’s employment
with Par, and to cancel and replace Executive’s existing Employment Agreement
dated March 4, 2008, as amended, with this Agreement as of January 1, 2011 (the
“Effective Date”).

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto hereby agree as follows:

1.    Employment.

1.1.   General.  Par hereby employs Executive as of the Effective Date in the
capacity of President and Chief Executive Officer of Employer at the
compensation rate and benefits set forth in Section 2 hereof for the Employment
Term (as defined in Section 3.1).  Executive shall perform and carry out such
duties and responsibilities that are reasonably consistent with Executive’s
positions and responsibilities and this Agreement as may be assigned to him by
Employer.  Executive shall report to Parent’s Board of Directors (the “Board”).
 Executive hereby accepts such employment, subject to the terms and conditions
herein contained.

1.2.   Time Devoted to Position.  Executive, during the Employment Term, shall
devote substantially all of his business time, attention and skills to the
business and affairs of Employer.

1.3   Certifications.  Whenever the Chief Executive Officer of Par is required
by law, rule or regulation or requested by any governmental authority or by
Par’s auditors to provide certifications with respect to Par’s financial
statements or filings with the Securities and Exchange Commission or any other
governmental authority, Executive shall sign such certifications as may be
reasonably requested by the Board, with such exceptions as Executive deems
necessary to make such certifications accurate and not misleading.

                        1

--------------------------------------------------------------------------------



 

2.   Compensation and Benefits.

2.1   Salary.  At all times Executive is employed hereunder, Employer shall pay
to Executive, and Executive shall accept, as full compensation for any and all
services to be rendered by him during such period to Employer in all capacities,
including, but not limited to, all services that may be rendered by him to any
of Employer’s subsidiaries, entities and organizations, presently existing or
hereafter formed, organized or acquired, directly or indirectly, by Employer
(each, a “Subsidiary” and collectively, the “Subsidiaries”), the following: (i)
a base salary at the annual rate of $900,000 (Nine Hundred Thousand Dollars),
subject to review and increase by the Board (the “Base Salary”); and (ii) any
additional bonus and the benefits set forth in Sections 2.2, 2.3 and 2.4.  The
Base Salary shall be payable in accordance with the regular payroll practices of
Employer applicable to senior executives, less such deductions as shall be
required to be withheld by applicable law and regulations.

2.2.   Bonus.

2.2.1.   Subject to Section 3.3, Executive shall be eligible to receive an
annual bonus during the Employment Term in such amount (if any) as determined by
the Board, in its sole discretion, based on such performance criteria as it
deems appropriate, including, without limitation, Executive’s performance and
Employer’s earnings, financial condition, rate of return on equity and
compliance with regulatory requirements.  Although this Section 2.2.1 does not
guarantee any specific bonus figures, it is understood that Executive’s annual
bonus target shall be equal to 100% (one hundred percent) of his Base Salary.
 At the time the Board determines the Executive’s eligibility for a bonus, the
Board shall set forth all material terms of the bonus arrangement in a written
document.  Employer shall pay any bonus earned by March 1 following the end of
the calendar year during which the bonus was earned.

2.2.2.   Executive shall be eligible to receive an incentive compensation award
based on Par’s achievement of certain performance objectives during the
Employment Term as set forth on Exhibit A attached hereto.  Notwithstanding
anything to the contrary herein, no incentive compensation award shall be
payable in the event that this Agreement is terminated for any reason prior to
expiration of the Employment Term unless a Change of Control (as defined in
Section 3.3.8(e)) has occurred prior to such expiration.

2.2.3.   Notwithstanding any other provision of this Agreement, if the Board
determines that Employer is required to restate its financial statements due to
material noncompliance with any financial reporting requirement under the law,
whether such noncompliance is the result of misconduct or other circumstances,
Executive shall be required to reimburse Employer for any bonus or other
incentive compensation received by Executive to the extent required by and
otherwise in accordance with applicable law and any Employer policies.

2.3   Equity Awards.

2.3.1   Promptly after the Effective Date, Employer will grant to Executive an
equity award consisting of restricted stock units (“Units”) with a total grant
date economic value of $1,850,000.  The Units shall vest on the earlier of
(a) December 31, 2013, (b) the date that a Change of Control occurs and shall be
subject to the terms and conditions set forth in the 2004 Performance Equity
Plan and the 2011 Award Agreement relating to such Units and (c) the date of an
eligible termination of the Employment Term in accordance with Section 3.3.8(a).
 In the event that (x) this Agreement is terminated for any reason prior to
expiration of the Employment Term and (y) a Change of Control has not occurred
prior to such termination, then all rights of Executive to the Units that have
not vested in accordance with this Section 2.3.1 and the 2011 Award Agreement
shall terminate immediately and be forfeited in their entirety.

              2

--------------------------------------------------------------------------------



2.3.2   Except as set forth in Section 2.2 or this Section 2.3, Executive shall
not be entitled to participate in long-term incentive plans of Employer,
including restricted stock, stock option, and similar equity plans or awards as
may be offered from time to time after the Effective Date.

2.4.   Executive Benefits.

2.4.1   Expenses.  Employer shall promptly reimburse Executive for expenses he
reasonably incurs in connection with the performance of his duties hereunder
(including business travel and entertainment expenses) all in accordance with
Employer's policies with respect thereto as in effect from time to time.

2.4.2   Employer Plans.  Executive shall be eligible to participate in such
employee benefit and welfare plans and programs as Employer may from time to
time generally offer or provide to executive officers of Employer or its
Subsidiaries, including, but not limited to, participation in life insurance,
health and accident, medical plans and programs and profit sharing and
retirement plans in accordance with the terms and conditions of such plans and
programs.

2.4.3   Vacation.  Executive shall be eligible for four (4) weeks of paid
vacation per calendar year, prorated for any partial year, to be accrued and
used in accordance with and subject to Employer’s policies with respect to
vacation pay as in effect from time to time.  

2.4.4.   Life Insurance.  Employer shall obtain (provided, that Executive
qualifies on a non-rated basis) a term life insurance policy, the premiums of
which shall be borne by Employer and the death benefits of which shall be
payable to Executive’s estate, or as otherwise directed by Executive, in the
amount of $3 million throughout the Employment Term.

2.4.5.   Automobile.  Employer shall provide Executive with an automobile cash
allowance of one thousand and fifty dollars ($1,050) (gross) per month.

3.   Employment Term; Termination.

3.1   Employment Term.  Executive’s employment hereunder shall commence on the
Effective Date and, except as otherwise provided in Section 3.2, shall continue
until December 31, 2013 (the “Employment Term”).  Upon expiration or termination
of the Employment Term pursuant to Sections 3.2.1 through 3.2.6, inclusive,
Executive shall be released from any duties hereunder (except as set forth in
Section 4) and the obligations of Employer to Executive shall be as set forth in
Section 3.3 only.  

                    

                          3

--------------------------------------------------------------------------------



3.2.   Events of Termination.  The Employment Term shall terminate upon the
occurrence of any one or more of the following events:

3.2.1   Death.  In the event of Executive’s death, the Employment Term shall
terminate on the date of his death.

3.2.2.   Without Cause By Executive.  Executive may terminate the Employment
Term at any time during such Employment Term for any reason or no reason
whatsoever by giving written notice of termination to Employer.  The date of
termination for this Section 3.2.2 shall be thirty (30) days after the notice of
termination is given.  Employer shall have the option of excluding Executive
from Employer’s premises and restricting Executive from performing work for
Employer during the notice period.

3.2.3.   Disability.  In the event of Executive’s Disability (as hereinafter
defined), Employer may terminate the Employment Term by giving a written notice
of termination to Executive.  The notice of termination shall specify the date
of termination, which date shall not be earlier than thirty (30) days after the
notice of termination is given.  For purposes of this Agreement, “Disability”
means disability, as defined in any long-term disability insurance policy
provided by Employer and insuring Executive, or, in the absence of any such
policy, the inability of Executive for 180 days in any consecutive twelve (12)
month period to substantially perform his duties hereunder as a result of a
physical or mental illness, all as determined in good faith by the Board.

3.2.4.   For Cause By Employer.  Employer may terminate the Employment Term for
“Cause,” based on factors determined in good faith by Employer as set forth in a
notice of termination to Executive.  For purposes of this Agreement, “Cause”
means (a) Executive’s conviction of, guilty or no contest plea to, or confession
of guilt of, a felony or crime involving moral turpitude; (b) an act or omission
by Executive in connection with his employment that constitutes fraud, criminal
misconduct, breach of fiduciary duty, dishonesty, gross negligence, malfeasance,
willful misconduct, or other conduct that is materially harmful or detrimental
to Employer; (c) a material breach by Executive of this Agreement; (d) a
continuing or other failure by Executive to perform such duties as are assigned
to Executive by Employer in accordance with this Agreement, other than a failure
resulting from a Disability; (e) Executive’s knowingly taking any action on
behalf of Employer or any of its affiliates without appropriate authority to
take such action; and/or (f) Executive’s knowingly taking any action in conflict
of interest with Employer or any of its affiliates given Executive’s position
with Employer.

3.2.5   Without Cause By Employer.  Employer may terminate the Employment Term
for any reason or no reason whatsoever (other than for the reasons set forth
elsewhere in this Section 3.2) by giving a notice of termination to Executive.
 The Notice of Termination shall specify the date of termination, which date
shall not be earlier than thirty (30) days after the notice of termination is
given or such shorter period if Employer shall pay to Executive that amount of
the Base Salary amount that would have been earned between the thirty (30) day
period and such shorter period in accordance with Employer’s regular payroll
practices.

 

              4

--------------------------------------------------------------------------------

3.2.6.   Employer’s Material Breach.  Executive may terminate the Employment
Term upon Employer’s material breach of this Agreement and the continuation of
such breach so long as Executive has provided written notice to Employer of a
material breach (which notice shall identify the manner in which Employer has
materially breached this Agreement) within ninety (90) days of the initial
existence of the breach, and afforded Employer no less than thirty (30) days for
cure of such breach.  Employer is not required to pay severance under Section
3.3.2 when Employer cures the material breach identified in Executive’s notice
within thirty (30) days of Employer’s receipt of the notice.  Employer’s
material breach of this Agreement shall mean (a) the failure of Employer to make
any payment that it is required to make hereunder to Executive when such payment
is due; (b) the assignment to Executive, without Executive’s express written
consent, of duties materially inconsistent with his positions, responsibilities
and status with Employer, or a significant reduction in Executive’s reporting
responsibilities, titles or offices or any plan, act, scheme or design to
constructively terminate the Executive, or any removal of Executive from his
positions with Employer, except in connection with the termination of the
Employment Term by Employer for Cause, without Cause or Disability or as a
result of Executive’s death or voluntary resignation or by Executive other than
pursuant to this Section 3.2.6; (c) a material reduction by Employer in
Executive’s Base Salary; or (d) a permanent reassignment of Executive’s primary
work location, without the consent of Executive, to a location more than
thirty-five (35) miles from Employer's executive offices in Woodcliff Lake, New
Jersey.  

3.3   Certain Obligations of Employer Following Termination of the Employment
Term.  Following termination of the Employment Term under the circumstances
described below, Employer shall pay to Executive or his estate, as the case may
be, the following compensation and provide the following benefits; provided,
however that Employer shall only pay such compensation and provide such benefits
if the Executive incurs a separation from service under Treas. Reg. §
1.409A-1(b) (a “Separation of Service”).  All lump-sum payments owed by Employer
shall be made to Executive within forty-five (45) days of the date of
termination in accordance with Employer’s regular payroll practices.  As a
condition to the receipt of any payments or benefits under this Section 3.3,
Executive must execute, within thirty (30) days after the date of termination,
Employer’s standard form of Release Agreement, the present form of which is
attached as Exhibit B hereto.  

3.3.1.   For Cause.  In the event that the Employment Term is terminated by
Employer for Cause, Employer shall pay to Executive in a single lump-sum within
forty-five (45) days of the date of termination an amount equal to any unpaid
but earned Base Salary through the date of termination in accordance with
Employer’s regular payroll practices.  Employer shall also pay any annual bonus,
pursuant to Section 2.2.1, earned but unpaid as of the date of termination for
any previously completed fiscal year in accordance with the terms of the bonus,
and such employee benefits as to which Executive may be entitled under the
employee benefit plans of Employer.  

3.3.2.   Without Cause by Employer; Material Breach by Employer.  In the event
that the Employment Term is terminated by Employer pursuant to Section 3.2.5 or
by Executive pursuant to Section 3.2.6, Employer shall pay to Executive
severance in an amount equal to two (2) times his Base Amount (the “Severance
Amount”).  For purposes hereof, “Base Amount” shall mean the sum of the Base
Salary in effect on the date of termination, and if Executive’s termination is
not a result of, in whole or in part, Executive’s Poor Performance, the amount
of Executive’s last annual cash bonus for the most recently-completed fiscal
year, if any, pursuant to Section 2.2.1.  Employer shall pay the Severance
Amount in installments, and shall first determine the amount of each installment
payment if the Severance Amount were paid in equal semi-monthly installments for
two (2) years (the “Installment Payment”) commencing on the forty-fifth (45th)
day after the date of termination.  If Executive is a “specified employee” as
defined under Treas. Reg. §1.409A-1 as of the date of termination, Executive’s
installment payments under the applicable schedule above from the forty-fifth
(45th) day after the date of termination through the end of the sixth (6th)
month after the date of termination shall be reduced in accordance with Section
5.13 of this Agreement to the extent such installment payments in the aggregate
would exceed the maximum amount payable under Treas. Reg. §1.409A-1(b)(9)(iii)
and such excess amounts shall be withheld and accumulated and paid to Executive
on the first (1st) day of the seventh (7th) month after the date of termination
(the “Severance Delayed Payment Date”), or such earlier date as may be
permissible under Section 5.13 and the requirements of Code Section 409A.  From
the Severance Delayed Payment Date through the end of two (2) years after the
forty-fifth (45th) day after the date of termination, Employer shall pay the
Installment Payments semimonthly.  Payment of the Severance Amount is subject to
Executive’s continued compliance with the terms of Section 4.  Employer shall
also pay any annual bonus earned but unpaid as of the date of termination for
any previously completed fiscal year in accordance with the terms of the bonus,
and such employee benefits as to which Executive may be entitled under the
employee benefit plans of the Employer.

                    5

--------------------------------------------------------------------------------



3.3.3.   Without Cause By Executive.  In the event that the Employment Term is
terminated by Executive pursuant to Section 3.2.2, Employer shall pay to
Executive in a single lump-sum within forty-five (45) days of the date of
termination an amount equal to any unpaid but earned Base Salary through the
date of termination in accordance with Employer’s regular payroll practices.
 Employer shall also pay any annual bonus, pursuant to Section 2.2.1, earned but
unpaid as of the date of termination for any previously completed fiscal year in
accordance with the terms of the bonus, and such employee benefits to which
Executive may be entitled under the employee benefit plans of Employer.  

3.3.4.   Death.  In the event that the Employment Term is terminated by reason
of Executive’s death pursuant to Section 3.2.1, Employer shall pay to Executive
(a) in a single lump-sum within forty-five (45) days of the date of termination
an amount equal to any unpaid but earned Base Salary through the date of
termination in accordance with Employer’s regular payroll practices, (b) any
annual bonus, pursuant to Section 2.2.1, earned but unpaid as of the date of
termination for any previously completed fiscal year in accordance with the
terms of the bonus, and (c) such employee benefits to which Executive may be
entitled under the employee benefit plans of Employer, including life insurance
provided by Employer pursuant to Section 2.4.4.  

3.3.5.   Disability.  In the event that the Employment Term is terminated by
reason of Executive’s Disability pursuant to Section 3.2.3, Employer shall pay
to Executive, subject to Executive’s continued compliance with Section 4, the
Severance Amount, less any disability insurance received by Executive or his
estate pursuant to insurance policies provided by Employer.  Employer shall pay
the Severance Amount in accordance with the payment provisions of Section 3.3.2.
 Employer also shall pay to Executive (a) in a single lump-sum within forty-five
(45) days of the date of termination an amount equal to any unpaid but earned
Base Salary through the date of termination in accordance with Employer’s
regular payroll practices, (b) any annual bonus earned but unpaid as of the date
of termination for any previously completed fiscal year in accordance with the
terms of the bonus, and (c) such employee benefits as to which Executive may be
entitled under the employee benefit plans of the Employer.

 

                6

--------------------------------------------------------------------------------



3.3.6.   Expiration of Employment Term.  Upon expiration of the Employment Term,
Employer shall pay to Executive (a) in a single lump-sum within forty-five (45)
days of the expiration date an amount equal to any unpaid but earned Base Salary
through the expiration date in accordance with Employer’s regular payroll
practices, (b) any annual bonus, pursuant to Section 2.2.1, earned but unpaid as
of the expiration date for any previously completed fiscal year in accordance
with the terms of the bonus, and (c) such employee benefits to which Executive
may be entitled under the employee benefit plans of Employer.

3.3.7.   Post-Employment Term Benefits.  Upon expiration or termination of the
Employment Term, Employer shall reimburse Executive for any unpaid expenses
pursuant to Section 2.4.1, and Executive will have the opportunity and
responsibility to elect COBRA continuation coverage pursuant to the terms of
that law and will thus be responsible for the execution of the continuation of
coverage forms upon termination of his insurance coverage.  Except as provided
immediately below, Executive will be responsible for all COBRA premiums.  If
Executive is terminated pursuant to Sections 3.2.3, 3.2.5 or 3.2.6, Executive
shall be entitled to participate, at Employer’s expense, in all medical and
health plans and programs of Employer in accordance with COBRA for a period of
up to eighteen (18) months (the “Benefits Period”), subject to Executive’s
continued compliance with the terms of Section 4; provided, however, that
Executive’s continued participation is permissible under the terms and
provisions of such plans and programs, and the Employer’s payment of COBRA
premiums does not violate the nondiscrimination rules of the Patient Protection
and Affordable Care Act of 2010; and provided, further, that if Executive
becomes entitled to equal or comparable benefits from a subsequent employer
during the Benefits Period, Employer’s obligations under this Section 3.3.7
shall end as of such date.  Employer shall commence payment of COBRA premiums on
the forty-fifth (45th) day after the date of termination.

3.3.8.   Equity Awards.

(a)   In the event the Employment Term is terminated (i) pursuant to
Section 3.2.1, (ii) by Employer pursuant to Section 3.2.3, (iii) by Employer
pursuant to Section 3.2.5 and such termination is not related to Poor
Performance (as defined below), or (iv) by Executive pursuant to Section 3.2.6,
then (A) all equity awards granted to Executive on or before December 31, 2008
shall thereupon vest and Executive shall have twenty-four (24) months from such
date to exercise any outstanding option awards and (B) all equity awards granted
to Executive after December 31, 2008 shall thereupon vest and Executive shall
have three (3) months from such date to exercise any outstanding option awards;
provided, in each case, that the relevant equity award plan remains in effect
and such equity awards shall not have otherwise expired in accordance with the
terms thereof.  For purposes of this Agreement, “Poor Performance” shall mean
Executive’s consistent failure to meet reasonable performance expectations and
goals which are established by Employer and communicated to Executive (other
than any such failure resulting from incapacity due to physical or mental
illness); provided, however, that termination for Poor Performance shall not be
effective unless, at least thirty (30) days prior to such termination, Executive
shall have received written notice from the Board which specifically identifies
the manner in which Executive has not met the prescribed performance
expectations and goals and Executive shall not have corrected such failure or
made substantial and material progress in correcting such failure to the
satisfaction of the Board.

 

                       7

--------------------------------------------------------------------------------

 



(b)   Notwithstanding Section 3.3.8(a), if within twelve (12) months following a
Change of Control of Employer, the Employment Term is terminated other than for
Cause, then (i) Executive (or his estate) shall have twenty-four (24) months
from the date of termination to exercise any vested equity awards granted to
Executive before the Effective Date and (ii) Executive (or his estate) shall
have three (3) months from the date of termination to exercise any vested equity
awards granted to Executive on or after the Effective Date; provided, however,
that the relevant equity award plan remains in effect and such equity awards
shall not have otherwise expired in accordance with the terms thereof.

(c)   For grants of time-based restricted stock made during calendar year 2008
(the “2008 Grants”) under the 2008 Long Term Incentive Program (the “2008
Program”), (i) if there is a termination of the Employment Term under Section
3.2.5 or 3.2.6 after the date of a Change of Control, all 2008 Grants shall vest
on the date of termination; and (ii) if a Change of Control occurs two (2) or
more years after the date of grant of the 2008 Grants, all 2008 Grants shall
vest on the date of the Change of Control; provided, however, that the 2008
Program remains in effect and the 2008 Grants shall not have otherwise expired
in accordance with the terms thereof.

(d)   To the extent not determined by this Agreement, the terms and conditions
of all equity awards, including without limitation awards of performance
contingent restricted stock under the 2008 Program, shall be determined by the
Executive’s Equity Award Agreements, Grant Agreements, Certificates of
Performance Shares, and the terms of the plans and award documents pursuant to
which the equity awards were made.

(e)   A “Change of Control” of the Employer means any of the following events,
unless otherwise defined in an Award Agreement or Grant Agreement:

(i)   Any individual, firm, corporation or other entity, or any group (as
defined in Section 13(d)(3) of Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) becomes, directly or indirectly, the beneficial owner (as
defined in the General Rules and Regulations of the Securities and Exchange
Commission with respect to Sections 13(d) and 13(g) of the Exchange Act) of more
than twenty (20%) percent of the then outstanding shares entitled to vote
generally in the election of directors of the Employer;

(ii)   Consummation of (i) the merger or other business combination of the
Employer with or into another corporation pursuant to which the stockholders of
the Employer do not own, immediately after the transaction, more than fifty
(50%) percent of the voting power of the corporation that survives and is a
publicly owned corporation and not a subsidiary of another corporation, or
(ii) the sale, exchange or other disposition of all or substantially all of the
assets of the Employer, or

                 8

--------------------------------------------------------------------------------



(iii)   Approval by the stockholders of the Employer of a complete liquidation
or dissolution of the Employer;

provided, however, that a Change of Control shall not be deemed to have taken
place if beneficial ownership is acquired by the Employer, any profit-sharing,
employee ownership or other employee benefit plan of the Employer, any trustee
of or fiduciary with respect to any such plan when acting in such capacity, or
any group comprised solely of such capacity, or any group comprised solely of
such entities.  In determining whether a Change of Control of the Employer has
occurred, “Employer” means Par Pharmaceutical, Inc. or Par Pharmaceutical
Companies, Inc

4.   Confidentiality/Non-Solicitation/Non-Compete.

4.1.   “Confidential Information” Defined.  “Confidential Information” means any
and all information (oral or written) relating to Employer or any Subsidiary or
any person or entity controlling, controlled by, or under common control with
Employer or any Subsidiary or any of their respective activities, including, but
not limited to, information relating to: technology, research, test procedures
and results; business strategies and plans; machinery and equipment;
manufacturing processes; financial information; products; identity and
description of materials and services used; purchasing; costs; pricing;
customers and prospects; advertising, promotion and marketing strategies and
plans; and information pertaining to any governmental investigation, except such
information which becomes public, other than as a result of a breach of the
provisions of Section 4.2.

4.2.   Non-disclosure of Confidential Information.  Executive shall not at any
time (other than as may be required or appropriate in connection with the
performance by him of his duties hereunder), directly or indirectly, use,
communicate, disclose or disseminate any Confidential Information in any manner
whatsoever for the benefit of any person or entity other than Employer (except
as may be required under legal process by subpoena or other court order).

4.3.   Non-Solicitation.  Executive shall not, while employed by Employer and
for a period of two (2) years following the termination or expiration of the
Employment Term, directly or indirectly, hire, offer to hire, entice away or in
any other manner persuade or attempt to persuade any officer, employee, agent,
lessor, lessee, licensor, licensee, customer, prospective customer, or supplier
of Employer or any of its Subsidiaries to discontinue or alter his or its
relationship with Employer or any of its Subsidiaries.  

4.4   Non-Competition.  Executive shall not, while employed by Employer and for
a period of one (1) year following the termination or expiration of the
Employment Term, directly or indirectly provide any services (whether in the
management, sales, marketing, public relations, finance, research, development,
general office, administrative, or other areas) as an employee, agent,
stockholder, officer, director, consultant, advisor, investor, or other
representative of Employer's competitors in the branded or generic
pharmaceutical industry in any state or country in which Employer does or seeks
to do business.  Employer's competitors include any entity, individual, or
affiliate of such company or individual that develops, sells, markets, or
distributes any products that compete with or are the same or similar to those
of Employer.  However, the restrictions of this Section 4.4 shall not apply if
the Employment Term is terminated by Employer pursuant to Section 3.2.5 or by
Executive properly pursuant to Section 3.2.6; nor shall this Section 4.4
prohibit Executive from being a passive owner of not more than one (1%) percent
of any publicly-traded class of capital stock of any entity engaged in a
competing business.

 

                              9

--------------------------------------------------------------------------------



4.5.   Injunctive Relief.  The parties hereby acknowledge and agree that (a) the
type, scope and periods of restrictions imposed in Section 4 are necessary, fair
and reasonable to protect Employer's legitimate business interests and to
prevent the inevitable disclosure of Employer’s Confidential Information; (b)
Employer will be irreparably injured in the event of a breach by Executive of
any of his obligations under this Section 4; (c) monetary damages will not be an
adequate remedy for any such breach; (d) Employer will be entitled to injunctive
relief, in addition to any other remedy which it may have, in the event of any
such breach; and (e) the existence of any claims that Executive may have against
Employer, whether under this Agreement or otherwise, will not be a defense to
the enforcement by Employer of any of its rights under this Section 4.

4.6   Non-exclusivity and Survival. The covenants of Executive contained in this
Section 4 are in addition to, and not in lieu of, any obligations that Executive
may have with respect to the subject matter hereof, whether by contract, as a
matter of law or otherwise, and such covenants and their enforceability shall
survive any expiration or termination of the Employment Term.

5.   Miscellaneous Provisions.

5.1.   Severability.  If, in any jurisdiction, any term or provision hereof is
determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired; (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction; and (c) the invalid or
unenforceable term or provision shall, for purposes of such jurisdiction, be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.

5.2   Execution in Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement (and all signatures need not appear on any
one counterpart), and this Agreement shall become effective when one or more
counterparts has been signed by each of the parties hereto and delivered to each
of the other parties hereto.

5.3   Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed duly given upon receipt when
delivered by hand or overnight delivery, upon receipt if transmitted before 5:00
p.m. local time on a business day, and otherwise on the next business day, when
delivered by facsimile transmission or telecopy (with confirmed delivery), or
three (3) business days after posting, when delivered by registered or certified
mail or private courier service, postage prepaid, return receipt requested, as
follows:

 

                            10

--------------------------------------------------------------------------------



If to Employer, to:

Par Pharmaceutical, Inc.

addressStreet300 Tice Boulevard

placeCityWoodcliff Lake, StateNew Jersey 07677

Attention: General Counsel

Telecopy No. 201-802-4600

Copy to:

K&L Gates LLP

addressStreet599 Lexington Avenue

placeCityNew York, StateNY  PostalCode10022

Attention:  Whitney J. Smith

Telecopy No.: (212) 536-3901

If to Executive, to:

Patrick LePore

c/o Par Pharmaceutical, Inc.

addressStreet300 Tice Boulevard

placeCityWoodcliff Lake, StateNew Jersey 07677

Telecopy No: 201-802-4600




or to such other address(es) as a party hereto shall have designated by like
notice to the other parties hereto.

5.4   Amendment.  No provision of this Agreement may be modified, amended,
waived or discharged in any manner except by a written instrument executed by
both Par and Executive.

5.5.   Entire Agreement.  This Agreement and, with respect to Sections 2.3.1 and
3.3.8, Executive's Equity Award Agreements and governing equity award plans,
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof, and supersede all prior agreements and understandings of
the parties hereto, oral or written, with respect to the subject matter hereof,
including, but not limited to, the parties' Employment Agreements dated March
16, 2006, July 2007 and March 4, 2008.  In the event of any conflict between
Sections 2.3.1 or 3.3.8 and Executive’s Equity Award Agreements and the
governing equity award plans, Sections 2.3.1 or 3.3.8, as applicable, shall
control.

5.6.   Applicable Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of placeStateNew Jersey applicable to
contracts made and to be wholly performed therein.

                              11

--------------------------------------------------------------------------------

5.7.   Headings.  The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

5.8.   Binding Effect; Successors and Assigns.  Executive may not delegate any
of his duties or assign his rights hereunder. This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective heirs,
legal representatives and beneficiaries, successors and permitted assigns.
Employer shall require any successor (whether direct or indirect and whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Employer, by an agreement in form and substance
reasonably satisfactory to Executive, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that Employer would be
required to perform if no such transaction had taken place.

5.9.   Waiver, etc.  The failure of either of the parties hereto to at any time
enforce any of the provisions of this Agreement shall not be deemed or construed
to be a waiver of any such provision, nor to in any way affect the validity of
this Agreement or any provision hereof or the right of either of the parties
hereto thereafter to enforce each and every provision of this Agreement.  No
waiver of any breach of any of the provisions of this Agreement shall be
effective unless set forth in a written instrument executed by the party against
whom or which enforcement of such waiver is sought, and no waiver of any such
breach shall be construed or deemed to be a waiver of any other or subsequent
breach.

5.10.  Capacity, etc.  Executive and Employer hereby represent and warrant to
the other that, as the case may be: (a) he or it has full power, authority and
capacity to execute and deliver this Agreement, and to perform his or its
obligations hereunder; (b) such execution, delivery and performance shall not
(and with the giving of notice or lapse of time or both would not) result in the
breach of any agreements or other obligations to which he or it is a party or he
or it is otherwise bound; and (c) this Agreement is his or its valid and binding
obligation enforceable in accordance with its terms.

5.11.   Enforcement; Jurisdiction.  If any party institutes legal action to
enforce or interpret the terms and conditions of this Agreement, the applicable
court shall award the prevailing party reasonable attorneys' fees at all trial
and appellate levels, and the expenses and costs incurred by such prevailing
party in connection therewith, subject to the requirements of Treas. Reg.
§1.409A-3(i)(1)(iv).  Subject to Section 5.12, any legal action, suit or
proceeding, in equity or at law, arising out of or relating to this Agreement
shall be instituted exclusively in the State or Federal courts located in the
State of New Jersey, and each party agrees not to assert, by way of motion, as a
defense or otherwise, in any such action, suit or proceeding, any claim that
such party is not subject personally to the jurisdiction of any such court, that
the action, suit or proceeding is brought in an inconvenient forum, that the
venue of the action, suit or proceeding is improper or should be transferred, or
that this Agreement or the subject matter hereof may not be enforced in or by
any such court.  Each party further irrevocably submits to the jurisdiction of
any such court in any such action, suit or proceeding. Any and all service of
process and any other notice in any such action, suit or proceeding shall be
effective against any party if given personally or by registered or certified
mail, return receipt requested or by any other means of mail that requires a
signed receipt, postage prepaid, mailed to such party as herein provided.
 Nothing herein contained shall be deemed to affect or limit the right of any
party to serve process in any other manner permitted by applicable law.

 

                             12

--------------------------------------------------------------------------------



5.12.   Arbitration.

(a)   Any dispute under Section 3, including, but not limited to, the
determination by the Board of a termination for Cause pursuant to Section 3.2.4,
or in respect of the breach thereof (other than a claim for equitable relief)
shall be settled by arbitration in placeStateNew Jersey. The arbitration shall
be accomplished in the following manner.  Either party may serve upon the other
party written demand that the dispute, specifying the nature thereof, shall be
submitted to arbitration.  Within ten (10) days after such demand is given in
accordance with Section 5.3, each of the parties shall designate an arbitrator
and provide written notice of such appointment upon the other party. If either
party fails within the specified time to appoint such arbitrator, the other
party shall be entitled to appoint both arbitrators.  The two (2) arbitrators so
appointed shall appoint a third arbitrator. If the two arbitrators appointed
fail to agree upon a third arbitrator within ten (10) days after their
appointment, then an application may be made by either party hereto, upon
written notice to the other party, to the American Arbitration Association (the
“AAA”), or any successor thereto, or if the AAA or its successor fails to
appoint a third arbitrator within ten (10) days after such request, then either
party may apply, with written notice to the other, to the Superior Court of New
Jersey, Bergen County, for the appointment of a third arbitrator, and any such
appointment so made shall be binding upon both parties hereto.

(b)   The decision of the arbitrators shall be final and binding upon the
parties. The party against whom the award is rendered (the “non-prevailing
party”) shall pay all fees and expenses incurred by the prevailing party in
connection with the arbitration (including fees and disbursements of the
prevailing party's counsel), as well as the expenses of the arbitration
proceeding. The arbitrators shall determine in their decision and award which of
the parties is the prevailing party, which is the non-prevailing party, the
amount of the fees and expenses of the prevailing party and the amount of the
arbitration expenses. The arbitration shall be conducted, to the extent
consistent with this Section 5.12, in accordance with the then prevailing rules
of commercial arbitration of the AAA or its successor. The arbitrators shall
have the right to retain and consult experts and competent authorities skilled
in the matters under arbitration, but all consultations shall be made in the
presence of both parties, who shall have the full right to cross-examine the
experts and authorities. The arbitrators shall render their award, upon the
concurrence of at least two of their number, not later than thirty (30) days
after the appointment of the third arbitrator. The decision and award shall be
in writing, and counterpart copies shall be delivered to each of the parties. In
rendering an award, the arbitrators shall have no power to modify any of the
provisions of this Agreement, and the jurisdiction of the arbitrators is
expressly limited accordingly. Judgment may be entered on the award of the
arbitrators and may be enforced in any court having jurisdiction.

 

            13

--------------------------------------------------------------------------------



5.13.   Specified Employee.  Notwithstanding any other provision of this
Agreement, if the Executive is a specified employee under Treas. Reg. §1.409A-1
as of the date of termination, all payments to which the Executive would
otherwise be entitled during the first six months following the date of
termination shall be accumulated and paid on the first day of the seventh month
following the date of termination, or if earlier within thirty (30) days of the
Executive’s date of death following the date of termination.  This provision
shall not apply to all payments on separation from service that satisfy the
short-term deferral rule of Treas. Reg. §1.409A-1(b)(4), or to the portion of
the payments on separation from service that satisfy the requirements for
separation pay due to an involuntary separation from service under Treas. Reg.
§1.409A-1(b)(9)(iii), or to any payments that are otherwise exempt from the six
month delay requirement of the Treasury Regulations under Code Section 409A.




[SIGNATURE PAGE FOLLOWS]


14


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

PAR PHARMACEUTICAL COMPANIES, INC.







By: /s/ Thomas J. Haughey

Name:  Thomas J. Haughey

Title:    Executive Vice President,
            Chief Administrative Officer,
            General Counsel and Secretary




PAR PHARMACEUTICAL, INC.







By: /s/ Thomas J. Haughey

Name:  Thomas J. Haughey

Title:    Executive Vice President,
            Chief Administrative Officer,
            General Counsel and Secretary







EXECUTIVE







/s/ Patrick LePore

Patrick LePore











15




--------------------------------------------------------------------------------




EXECUTION COPY


 

EXHIBIT A

TERMS OF CEO LONG-TERM INCENTIVE PLAN

1.

Purpose.  This Exhibit A, which is incorporated into the Employment Agreement
between Par Pharmaceutical Companies, Inc., Par Pharmaceutical, Inc., and
Patrick LePore, dated November 2, 2010 (the “Employment Agreement”), sets forth
the terms of the cash long-term incentive plan applicable to the Company’s (as
defined below) President and Chief Executive Officer during the Employment Term.
 This Exhibit A will be deemed a part of the Employment Agreement.  Capitalized
terms used in this Exhibit A but not otherwise defined in Section 2 hereof will
have the same meaning as given such term in the Employment Agreement.

2.

Definitions.  As used herein, the terms set forth below will have the following
respective meanings:

(a)

“Board” means the Board of Directors of the Company.

(b)

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

(c)

“Committee” means the Compensation and Management Development Committee of the
Board, or any successor to such committee appointed by the Board during the
Performance Cycle.  The Committee will be constituted at all times so as to meet
the outside director requirements of Section 162(m) of the Code.

(d)

“Company” means Par Pharmaceutical Companies, Inc., a placeplaceDelaware
corporation, and its successors and assigns.

(e)

“Compound Annual Growth Rate”, or CAGR, means the percentage growth in the
Company’s common stock over the Performance Cycle, obtained using the following
formula:

CAGR = 100*(((Ending Value/Beginning Value)^(1/n)) – 1)

Ending Value = closing market value of Company common stock on December 31, 2013
(or most recent closing price prior to such date)

Beginning Value = market value of Company common stock on January 1, 2011 (or
most recent closing price prior to such date)

n = number of years over which growth is determined

(f)

“Incentive Compensation Award” means an incentive compensation award as
certified by the Committee under Section 6 hereof.

(g)

“Performance Cycle” is the three (3)-year fiscal period of the Company
commencing on January 1, 2011 and ending on December 31, 2013.

 

A-1



--------------------------------------------------------------------------------



(h)

“Performance Objective” means the performance objective or objectives
established pursuant to Section 5 of this Exhibit A.

3.

Administration.  The Committee will interpret this Exhibit A, prescribe, amend,
and rescind rules relating to it, and take all other actions necessary for its
administration, which actions will be final and binding.  To the extent
permitted by law, all members of the Board of Directors, including the members
of the Committee, will be indemnified and held harmless by the Company with
respect to any loss, cost, liability or expense that may be reasonably incurred
in connection with the administration of this Exhibit A and any claim, action,
suit or proceeding which arises by reason of any act or omission under this
Exhibit A so long as such act or omission is taken in good faith and within the
scope of the authority delegated herein.

4.

Compliance with Sections 162(m) and 409A.  This Exhibit A will be administered
and interpreted by the Committee to comply with Sections 162(m) and 409A of the
Code and regulations promulgated thereunder.

5.

Performance Objective and Determination of Incentive Compensation Award.  The
Performance Objective applicable to an Incentive Compensation Award will be
based on the Company’s Compound Annual Growth Rate over the three (3)-year
Performance Cycle.  The amount of the Incentive Compensation Award will be
determined in accordance with the following performance schedule:

Compound Annual Growth Rate (CAGR)

Over Performance Cycle

Amount of Payout

Less than 4%

$0

4%

$2,000,000

5%

$2,500,000

6%

$3,000,000

7%

$3,500,000

8%

$4,000,000

9%

$4,500,000

10%

$5,000,000

11%

$5,500,000

12%

$6,000,000

13%

$6,500,000

14%

$7,000,000

15%

$7,500,000

16%

$7,800,000

17%

$8,100,000

18%

$8,400,000

19%

$8,700,000

20% or more

$9,000,000




                                                         A-2

--------------------------------------------------------------------------------



In the event that the Company’s CAGR is a decimal percent that is greater than
4% but less than 15%, such CAGR shall be interpolated and the amount payable to
Executive shall be calculated as follows:

CAGR * 500,000 = Amount of Incentive Cash Award

In the event that the Company’s CAGR is a decimal percent that is greater than
15% but less than 20%, such CAGR shall be interpolated and the amount payable to
Executive shall be calculated as follows:

(CAGR * 300,000) + 3,000,000 = Amount of Incentive Cash Award

The amount of the Incentive Cash Award payable to Executive shall be rounded to
the nearest dollar.

6.

Incentive Compensation Award Certification.  The Committee will certify in
writing prior to payment of the Incentive Compensation Award the level of
attainment of the Performance Objective and the amount of Incentive Compensation
Award that is payable in accordance with Section 5 of this Exhibit A.  With
respect to Committee certification, approved minutes of the meeting in which the
certification is made will be treated as written certification.

7.

Maximum Incentive Compensation Award Payable. The maximum amount payable with
respect to an Incentive Compensation Award under this Exhibit A is nine million
dollars ($9,000,000).

8.

Extraordinary or Unusual Events.  The Committee may, in its discretion,
disregard the impact of any extraordinary or unusual event (in accordance with
generally accepted accounting procedures) in determining whether a Performance
Objective has been attained or may make appropriate adjustments in any
Performance Objective to reflect such extraordinary or unusual event, provided
that any such action will not affect the treatment of the Incentive Compensation
Award as “performance-based compensation” for purposes of Section 162(m) of the
Code.

A-3



--------------------------------------------------------------------------------



9.

Discretion to Reduce Awards.  The Committee, in its sole discretion, may reduce
the amount of any Incentive Compensation Award otherwise payable under this
Exhibit A.

10.

Payment of Incentive Compensation Award.  Subject to Section 11 of this Exhibit
A, an Incentive Compensation Award will be paid to the Executive in a lump sum
cash payment within thirty (30) days after the Committee certifies that the
Incentive Compensation Award is payable as provided in Section 6, but no later
than March 15, 2013; provided, however, no Incentive Compensation Award will be
payable in the event that the Employment Agreement is terminated prior to
expiration of the Employment Term for any reason.  Payments under this Section
will operate as a complete discharge of the Committee and the Company.  The
Company will deduct from any Incentive Compensation Award paid under this
Exhibit A the amount of any taxes required to be withheld by the federal or any
state or local government.

11.

Acceleration of Payment on a Change of Control.  Notwithstanding Section 10
above, in the event of a Change of Control during the Employment Term, the
Executive will be entitled to payment of an Incentive Compensation Award based
on the applicable Compound Annual Growth Rate calculated through the date of
consummation of the Change of Control, with such Award pro rated by multiplying
the applicable amount obtained under the schedule in Section 5 above by a
fraction, the numerator of which is the number of days from the beginning of the
Performance Cycle through the date of the Change of Control and the denominator
of which is 1,096.  A pro rated Incentive Compensation Award that becomes
payable under this Section 11 will be paid to the Executive in a lump sum cash
payment within thirty (30) days following the date of the Change of Control.

12.

Limitation of Rights.  Nothing in this Exhibit A will be construed to (a) give
the Executive any right to be awarded any Incentive Compensation Award other
than that set forth herein; (b) limit in any way the right of the Company to
terminate the Executive’s employment with the Company at any time for any reason
or no reason; or (c) give the Executive any interest in any fund or in any
specific asset or assets of the Company.

13.

Non-Exclusive Arrangement.  The operation of this Exhibit A will not preclude
the Board or the Committee from approving other incentive compensation
arrangements for the benefit of the Executive as the Board or Committee, as the
case may be, deems appropriate and in the best interests of the Company.

14.

Nonassignment.  The Executive may not assign, transfer, pledge, or encumber his
right to the payment of any Incentive Compensation Award under this Exhibit A,
nor will such right or other interests be subject to attachment, garnishment,
execution, or other legal process.

A-4



--------------------------------------------------------------------------------



15.

Amendment.  The Board may amend this Exhibit A at any time, except that no
amendment will be made that would impair the rights of the Executive to an
Incentive Compensation Award, unless the Executive consents in writing to such
amendment.








A-5




--------------------------------------------------------------------------------

EXECUTION COPY


EXHIBIT B







SEPARATION AGREEMENT AND

RELEASE

 




THIS SEPARATION AGREEMENT AND RELEASE (“Release”), dated _________________, is
given by _______________ (“EMPLOYEE”) to Par Pharmaceutical Companies, Inc., and
Par Pharmaceutical, Inc., each a Delaware corporation, and any of their parent
and subsidiary corporations, affiliates, departments and divisions
(collectively, “THE COMPANY”).  The Effective Date of this Release shall be as
set forth in Section 6 herein.

RECITALS

WHEREAS, EMPLOYEE has been employed by THE COMPANY as ___________;

WHEREAS, EMPLOYEE signed an Employment Agreement with THE COMPANY on
___________________ in which EMPLOYEE agreed that all payments and benefits upon
his/her separation from THE COMPANY were contingent upon his/her signing of
Separation Agreement and Release against THE COMPANY within thirty (30) days
after the date of separation; and

WHEREAS, as a result of EMPLOYEE’s separation from THE COMPANY, the parties wish
to fully and finally resolve all issues concerning EMPLOYEE’s employment
relationship with THE COMPANY and to reiterate certain terms contained in
EMPLOYEE’s Employment Agreement.

NOW, IN CONSIDERATION of the mutual promises and covenants in the Employment
Agreement and this Release, the sufficiency of which EMPLOYEE acknowledges, the
parties agree as follows:

OPERATIVE PROVISIONS

1.1

Separation of Employment.  THE COMPANY and EMPLOYEE agree that EMPLOYEE shall
separate from THE COMPANY effective at the end of business on _________________
(“Separation Date”), such separation of employment with THE COMPANY occurring
pursuant to Section ____ of the Employment Agreement by and between the parties.

1.2

Pay, Benefits and Stock Options Upon Separation.

 

(a)

Separation Pay.  On account of EMPLOYEE’s separation from THE COMPANY, THE
COMPANY shall pay EMPLOYEE the severance payments as is required in accordance
with and subject to the terms of the Employment Agreement.  The payments shall
be subject to all appropriate federal and state withholding and employment
taxes.

 

                                                             B-1

--------------------------------------------------------------------------------

(b)

Benefits/Termination.  In accordance with the terms of the Employment Agreement,
EMPLOYEE will have the opportunity and responsibility to elect COBRA
continuation coverage pursuant to the terms of that law and will thus be
responsible for the execution of the continuation of coverage forms upon
termination of his/her insurance coverage.  Except as otherwise set forth in the
Employment Agreement, EMPLOYEE will be responsible for all COBRA premiums.

 

(c)

Equity Awards.  Any equity awards granted to EMPLOYEE during his/her employment
shall vest in accordance with and subject to the terms of the Employment
Agreement and the applicable equity plans.

 

(d)

Unused Vacation.  THE COMPANY shall, in a single lump-sum within forty-five (45)
days of the Separation Date, pay EMPLOYEE for his/her unused vacation days,
which THE COMPANY and EMPLOYEE agree total _____ days.

 

(e)

Reimbursement of Expenses.  THE COMPANY shall, in a single lump-sum within
forty-five (45) days of the Separation Date, reimburse EMPLOYEE for any unpaid
expenses pursuant to the terms of the Employment Agreement, which THE COMPANY
and EMPLOYEE agree total $____________.

 

(f)

No Other Payments.  EMPLOYEE acknowledges and agrees that subject to and
including those payments referenced herein, he/she has been paid in full for all
work performed, and has received reimbursement for all business expenses, and is
entitled to no further payments or bonuses from THE COMPANY whatsoever for
services rendered or any other reason, except as set forth herein.

 

(g)

Payment Terms.  In accordance with and subject to the covenants contained in the
Employment Agreement, the payments and benefits contained in this Section 2 are
contingent upon EMPLOYEE’s continued compliance with the terms of the Employment
Agreement, as referenced in Sections 7 through 9 herein

 

(h)

Recovery of Compensation in Certain Circumstances.  Notwithstanding any other
provision of this Agreement, if THE COMPANY determines that it is required to
restate its financial statements due to material noncompliance with any
financial reporting requirement under the law, whether such noncompliance is the
result of misconduct or other circumstances, EMPLOYEE shall be required to
reimburse THE COMPANY for any bonus, equity awards or other incentive
compensation received by EMPLOYEE to the extent required by and otherwise in
accordance with applicable law and any policies of THE COMPANY.

B-2

 



--------------------------------------------------------------------------------



 

1.3

Consideration.

(a)

No Disparagement.  EMPLOYEE agrees to refrain from any publication or any type
of communication, oral or written, of a defamatory or disparaging statement
pertaining to THE COMPANY, its past, present and future officers, directors,
agents, employees or representatives.  THE COMPANY agrees to refrain from any
publication or any type of communication, oral or written, of a defamatory or
disparaging statement pertaining to EMPLOYEE.  Nothing in this Section shall be
construed as prohibiting THE COMPANY from making any disclosures as required by
law or statute, including the release of such information as is required to be
disclosed by THE COMPANY in connection with any legal proceeding, filing with
the Securities and Exchange Commission (“SEC”) under the Securities Exchange Act
of 1934, or as otherwise required by law.

(b)

Sufficiency of Consideration.  No Admission of Liability.  The parties agree
that the consideration paid to EMPLOYEE by the terms of this Release is good and
sufficient consideration for this Release.  EMPLOYEE acknowledges that neither
this Release, nor any of the payments or benefits tendered in conjunction
herewith, shall be taken or construed to be an admission or concession of any
kind with respect to alleged liability or alleged wrongdoing by THE COMPANY.

1.4

General Release and Waiver of Claims.

(a)

Solely in connection with EMPLOYEE’s employment relationship with THE COMPANY,
in accordance with the terms of the Letter Agreement, and in consideration of
the additional promises and covenants made by THE COMPANY in this Release,
EMPLOYEE hereby knowingly and voluntarily compromises, settles and releases THE
COMPANY from any and all past, present, or future claims, demands, obligations,
or causes of action, whether based on tort, contract, statutory or other
theories of recovery for anything that has occurred up to and including the date
of EMPLOYEE’s execution of this Release.  The released claims include those
EMPLOYEE may have or has against THE COMPANY, or which may later accrue to or be
acquired by EMPLOYEE against THE COMPANY and its predecessors, successors in
interest, assigns, parent and subsidiary organizations, affiliates, and
partners, and its past, present, and future officers, directors, shareholders,
agents, and employees, and their heirs and assigns, whether directly or
indirectly related to the employment relationship between the parties or not.
 Such release shall not constitute a waiver of the EMPLOYEE’s right to
indemnification which may be provided to her pursuant to the terms and
conditions of any policy or bylaw of THE COMPANY in effect on the Separation
Date.  

(b)

> By way of specification, but not of limitation, EMPLOYEE specifically agrees
> to release and waive all claims for wrongful termination any claim for
> retaliation or discrimination in employment under federal or state law or
> regulation including, but not limited to, discrimination based on age, sex,
> race, disability, handicap, national origin or any claims under Title VII of
> The Civil Rights Act of 1964, 42 U.S.C. §2000 et seq.; Section 1981 of the
> Civil Rights Act of 1866, as amended; The Age Discrimination in Employment
> Act, as amended by the Older Workers Benefit Protection Act (ADEA); the Fair
> Labor Standards Act, 29 U.S.C. §201 et seq. (FLSA) (to the extent permitted by
> law); the Lilly Ledbetter Fair Pay Act; the Family and Medical Leave Act, 29
> U.S.C. §2601 et seq. (FMLA); the Consolidated Omnibus Budget Reconciliation
> Act of 1985 (COBRA); the Americans with Disabilities Act of 1990, 42 U.S.C.
> §12101 et seq.
> 
>  
> 
> B-3
> 
> 
> 
> --------------------------------------------------------------------------------

(ADA); the Rehabilitation Act, 29 U.S.C. §701 et seq.; the Employee Retirement
Income Security Act of 1974, 29 U.S.C. §1001 et seq. (ERISA); the National Labor
Relations Act, 29 U.S.C. §151 et seq. (NLRA); the New Jersey Law Against
Discrimination, N.J.S.A. 10:5-1 et seq. (NJLAD); the Conscientious Employee
Protection Act, N.J.S.A. 34:19-1 et seq. (CEPA); the New Jersey Family Leave
Act, N.J.S.A. 34:11B-1 et seq. (NJFLA); The New Jersey Workers’ Compensation
Act, N.J.S.A. 34:15-1 et seq. (to the extent permitted by law); the New Jersey
Wage and Hour Laws, N.J.S.A. 34:11-56a et seq.; as well as any and all common
law claims for compensatory and punitive damages and attorneys' fees, costs or
other expenses.  

1.5

Covenant Not to Sue.

(a)

EMPLOYEE represents and agrees that EMPLOYEE has not filed any lawsuits or
arbitrations against THE COMPANY, or filed or caused to be filed any charges or
complaints against THE COMPANY with any municipal, state or federal agency
charged with the enforcement of any law or any self-regulatory organization.

(b)

> EMPLOYEE agrees, not inconsistent with EEOC Enforcement Guidance on
> Non-Waivable Employee Rights Under EEOC-Enforced Statutes dated April 11,
> 1997, and to the fullest extent permitted by law, not to sue or file a charge,
> complaint, grievance or demand for arbitration against THE COMPANY in any
> claim, arbitration, suit, action, investigation or other proceeding of any
> kind which relates to any matter that involved THE COMPANY, and that occurred
> up, to and including the date of EMPLOYEE’s execution of this Release, other
> than those non-employment-related counterclaims that EMPLOYEE might assert
> against THE COMPANY if THE COMPANY were to sue EMPLOYEE, unless required to do
> so by court order, subpoena or other directive by a court, administrative
> agency, arbitration panel or legislative body, or unless required to enforce
> this Release.

(c)

> Nothing in this Release shall prevent EMPLOYEE from (i) commencing an action
> or proceeding to enforce this Release, or (ii) exercising EMPLOYEE’s right
> under the Older Workers Benefit Protection Act of 1990 to challenge the
> validity of EMPLOYEE’s waiver of ADEA claims set forth in this Release.

1.6

Consideration and Revocation Periods: Effective Date.  EMPLOYEE understands and
acknowledges that the ADEA requires THE COMPANY to provide EMPLOYEE with at
least twenty one (21) calendar days to consider this Release (“Consideration
Period”) prior to its execution.  EMPLOYEE also understands that he/she is
entitled to revoke this Release at any time during the seven (7) days following
EMPLOYEE’s execution of this Release (“Revocation Period”) by notifying

 

B-4



--------------------------------------------------------------------------------

THE COMPANY in writing of his/her revocation. This Release shall become
effective on the day after the seven-day Revocation Period has expired unless
timely notice of EMPLOYEE’s revocation has been delivered to THE COMPANY (the
“Effective Date”).

1.7

Confidential Information.  EMPLOYEE acknowledges that during EMPLOYEE’s
employment with THE COMPANY, EMPLOYEE has had access to Confidential
Information, as defined in the Employment Agreement.  In accordance with and
subject to the covenants contained in the Employment Agreement, EMPLOYEE shall
not at any time, other than as may be required in connection with the
performance by him/her of any remaining duties or obligations under the
Employment Agreement, directly or indirectly, use, communicate, disclose or
disseminate any Confidential Information in any manner whatsoever (except as may
be required under legal process by subpoena or other court order).

 

1.8

Covenants Not to Solicit.  In accordance with and subject to the covenants
contained in the Employment Agreement, for a period of two (2) years following
the Separation Date, EMPLOYEE shall not, directly or indirectly, hire, offer to
hire, entice away or in any other manner persuade or attempt to persuade any
officer, employee, agent, lessor, lessee, licensor, licensee, customer,
prospective customer, or supplier of THE COMPANY or any of its subsidiaries to
discontinue or alter his/her or its relationship with THE COMPANY or any of its
subsidiaries.  This provision shall not apply if not otherwise provided under
the terms of the Employment Agreement.

 

1.9

Covenants Not to Compete.  In accordance with and subject to the covenants
contained in the Employment Agreement, for a period of one (1) year following
the Separation Date, EMPLOYEE shall not, directly or indirectly, provide any
services (whether in the management, sales, marketing, public relations,
finance, research, development, general office, administrative, or other areas)
as an employee, agent, stockholder, officer, director, consultant, advisor,
investor, or other representative of THE COMPANY’S competitors in the branded or
generic pharmaceutical industry in any state or country in which THE COMPANY
does or seeks to do business.  THE COMPANY’S competitors include any entity,
individual, or affiliate of such company or individual that develops, sells,
markets, or distributes any products that compete with or are the same or
similar to those of THE COMPANY.  Nothing herein shall prevent EMPLOYEE from
being a passive owner of not more than one (1%) percent of any publicly-traded
class of capital stock of any entity engaged in a competing business.  As set
forth in the Employment Agreement, this provision shall not apply if EMPLOYEE is
terminated by THE COMPANY without cause, if EMPLOYEE terminates his/her
employment due to THE COMPANY’s material breach of the terms of the Employment
Agreement, or if not otherwise provided under the terms of the Employment
Agreement.

 

1.10

Confidentiality.  EMPLOYEE agrees to keep both the existence and the terms of
this Release completely confidential, except that EMPLOYEE may discuss this
Release with EMPLOYEE’s attorney, accountant, or other professional person who
may assist EMPLOYEE in evaluating, reviewing, or negotiating this Release, and
as otherwise permitted or required under applicable law.

 

B-5



--------------------------------------------------------------------------------



 EMPLOYEE understands and agrees that his/her disclosure of the terms of this
Release contrary to the terms set forth herein will constitute a breach of this
Release; provided that EMPLOYEE may disclose the existence of his/her covenants
not to solicit and compete to a successor employer or potential successor
employer.

 

1.11

No Public Statements.  EMPLOYEE and THE COMPANY represent and warrant that they
will refrain from making any public statement regarding EMPLOYEE’s separation
from THE COMPANY absent written approval from the other, except that THE COMPANY
is permitted to make any disclosures regarding EMPLOYEE’s status or this Release
as required by law or regulations, including release of such information or that
is required to be disclosed by THE COMPANY in its filings under the Securities
Exchange Act of 1934 with the SEC.

 

1.12

Disclosure of Information.  EMPLOYEE represents and warrants that he/she is not
aware of any material non-public information concerning THE COMPANY, its
business or its affiliates that he/she has not disclosed to the Board of
Directors of THE COMPANY prior to the date of this Release or that is required
to be disclosed by THE COMPANY in its filings under the Securities Exchange Act
of 1934 with the SEC and that has not been so disclosed.

 

1.13

Return of Company Property.  On the Separation Date, EMPLOYEE agrees to deliver
forthwith to THE COMPANY all of THE COMPANY’s property in his/her possession or
under his/her custody and control, including but not limited to all keys, and
tangible items, notebooks, documents, records and other data relating to
research or experiments conducted by any person relating to the products,
formulas, formulations, processes or methods of manufacture of THE COMPANY, and
to its customers and pricing of products.

 

1.14

Continued Availability and Cooperation.

 

(a)

EMPLOYEE will make himself/herself reasonably available to THE COMPANY either by
telephone or, if reasonably necessary, in person upon reasonable advance notice,
to assist THE COMPANY in connection with any matter relating to services
performed by him/her on behalf of THE COMPANY prior to the Separation Date.

(b)

> EMPLOYEE further agrees that he/she will take reasonable actions to cooperate
> fully with THE COMPANY in relation to any investigation or hearing with the
> SEC or any other governmental agency, as well as in the defense or prosecution
> of any claims or actions now in existence, including but not limited to
> ongoing commercial litigation matters, shareholder derivative actions, and
> class action law suits, or which may be brought or threatened in the future
> against or on behalf of THE COMPANY, its directors, shareholders, officers, or
> employees.

(c)

> EMPLOYEE will take reasonable actions to cooperate in connection with such
> claims or actions referred to above including, without limitation, his/her
> being available to meet with THE COMPANY to prepare for any proceeding
> (including depositions, fact-findings, arbitrations or trials), to provide
> affidavits, to assist with any audit, inspection, proceeding or other inquiry,
> and to act as a witness in connection with any litigation or other legal
> proceeding affecting THE COMPANY.
> 
> B-6
> 
> 
> 
> --------------------------------------------------------------------------------

(d)

> EMPLOYEE further agrees that should he/she be contacted (directly or
> indirectly) by any individual or any person representing an individual or
> entity that is or may be legally or competitively adverse to THE COMPANY in
> connection with any claims or legal proceedings against THE COMPANY, he/she
> will promptly notify THE COMPANY of that fact in writing. Such notification
> shall include a reasonable description of the content of the communication
> with the legally or competitively adverse individual or entity.

(e)

> Notwithstanding the provisions herein, EMPLOYEE acknowledges that his/her
> cooperation obligation requires him/her to participate truthfully and
> accurately in all matters contemplated under this Section.

1.15

Injunctive Relief.  In accordance with the terms of the Employment Agreement,
EMPLOYEE acknowledges that his/her failure to abide by Sections 7, 8, and 9 of
this Release will result in immediate and irreparable damage to THE COMPANY and
will entitle THE COMPANY to injunctive relief from a court having appropriate
jurisdiction.

1.16

Representation by Attorney.  EMPLOYEE acknowledges that he/she has been given
the opportunity to be represented by independent counsel in reviewing this
Release, whether at the time of execution or in conjunction with execution of
his/her Employment Agreement, and that EMPLOYEE understands the provisions of
this Release and knowingly and voluntarily agrees to be bound by them.

 

1.17

No Reliance Upon Representations.  EMPLOYEE hereby represents and acknowledges
that in executing this Release, EMPLOYEE does not rely and has not relied upon
any representation or statement made by THE COMPANY or by any of THE COMPANY’s
past or present agents, representatives, employees or attorneys with regard to
the subject matter, basis or effect of this Release other than as set forth in
this Release.

 

1.18

Tax Advice.

  

(a)

THE COMPANY makes no representations regarding the federal or state tax
consequences of the payments or benefits referred to above and provided for
herein, and shall not be responsible for any tax liability, interest or penalty
including but not limited to those which may arise under Internal Revenue Code
Section 409A and the Patient Protection and Affordable Care Act of 2010,
incurred by EMPLOYEE which in any way arises out of or is related to said
payments or benefits.  With the exception of the regular payroll deductions for
federal and state withholding and employment taxes, EMPLOYEE agrees that it
shall be her sole responsibility to pay any amount that may be due and owing as
federal or state taxes, interest and penalties, including but not limited to
those which may arise under Internal Revenue Code Section 409A, arising out of
the payments or benefits provided for herein.

 

B-7



--------------------------------------------------------------------------------



(b)

> EMPLOYEE agrees and understands that she is not relying upon THE COMPANY or
> its counsel for any tax advice regarding the tax treatment of the payments
> made or benefits received pursuant to this Release, and EMPLOYEE agrees that
> she is responsible for determining the tax consequences of all such payments
> and benefits hereunder, including but not limited to those which may arise
> under Internal Revenue Code Section 409A, and for paying taxes, if any, that
> she may owe with respect to such payments or benefits.

(c)

> EMPLOYEE further agrees to (i) hold harmless THE COMPANY and its attorneys
> against, and indemnify THE COMPANY and its attorneys for, any and all losses
> and/or damages arising from claims by the Internal Revenue Service (“IRS”), or
> any other taxing authority or other governmental agency (whether federal,
> state or local), which may be made against THE COMPANY and its attorneys
> arising out of or relating to the payments or benefits hereunder as a result
> of EMPLOYEE’s reporting of such payments or benefits and (ii) reimburse THE
> COMPANY and its attorneys for any resulting payment, including without
> limitation, all penalties and interest payable to the IRS, or any other taxing
> authority or governmental agency.

(d)

> EMPLOYEE and THE COMPANY further agree that they and their attorneys will give
> mutual notice of any such claims.  EMPLOYEE agrees that she will cooperate in
> the defense of all claims arising out of or relating to EMPLOYEE’s reporting
> of the payments made or benefits received hereunder.  In any action commenced
> against EMPLOYEE to enforce the provisions of this paragraph, THE COMPANY and
> its attorneys shall be entitled to recover their attorneys’ fees, costs,
> disbursements, and the like incurred in prosecuting the action.

1.19

Employment Agreement.  The parties acknowledge and agree that all pertinent
terms of the Employment Agreement (as amended herein) shall remain in full force
and effect and are enforceable, to the extent any such terms therein survive or
govern the period after the employment term set forth in that Employment
Agreement.  The event of revocation of this Release in accordance with Section 6
herein in no way affects the validity or enforceability of the Employment
Agreement (except as and to the extent amended herein); and in the event of
revocation, to the extent any pertinent terms of this Release reiterate or
confirm the terms of the Employment Agreement, the Employment Agreement shall
govern.

1.20

Entire Agreement.  When read in conjunction with the Employment Agreement, this
Release constitutes the entire agreement between the parties relating to
EMPLOYEE’s separation from and release of employment-related claims against THE
COMPANY, and it shall not be modified except in writing signed by the party to
be bound.

 

1.21

Severability.  If a court finds any provision of this Release invalid or
unenforceable as applied to any circumstance, the remainder of this Release and
the application of such provision shall be interpreted so as best to effect the
intent of the parties hereto. The parties further agree to replace any such void
or unenforceable provision of this Release with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business, or
other purposes of the void or unenforceable provision.

 

B-8



--------------------------------------------------------------------------------



 

1.22

Execution in Counterparts.  This Release may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same Release (and all signatures need not appear on any
one counterpart), and this Release shall become effective when one or more
counterparts has been signed by each of the parties hereto and delivered to each
of the other parties hereto.

 

1.23

Governing Law and Jurisdiction.  Notwithstanding any agreement to the contrary,
this Release shall be governed by the laws of the State of New Jersey and any
claims hereunder shall be pursued in the state or federal courts located in the
State of New Jersey.

 

1.24

Survival of Terms.  EMPLOYEE understands and agrees that the terms set out in
this Release, including the confidentiality and non-solicitation provisions,
shall survive the signing of this Release and the receipt of benefits
thereunder.

 

1.25

Construction.  The terms and language of this Release are the result of arm’s
length negotiations between both parties hereto and their attorneys.
 Consequently, there shall be no presumption that any ambiguity in this Release
should be resolved in favor of one party and against another.  Any controversy
concerning the construction of this Release shall be decided neutrally without
regard to authorship.

 

1.26

Headings.  The headings contained herein are for the sole purpose of convenience
of reference, and shall not in any way limit or affect the meaning or
interpretation of any of the terms or provisions of this Release.

 

1.27

Binding Effect; Successors and Assigns.  Executive may not delegate any of
his/her duties or assign his/her rights hereunder. This Release shall inure to
the benefit of, and be binding upon, the parties hereto and their respective
heirs, legal representatives, successors and permitted assigns. Employer shall
require any successor (whether direct or indirect and whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Employer, by an agreement in form and substance reasonably
satisfactory to Executive, to expressly assume and agree to perform this Release
in the same manner and to the same extent that Employer would be required to
perform if no such succession had taken place.

 

1.28

Waiver.  The failure of either of the parties hereto to at any time enforce any
of the provisions of this Release shall not be deemed or construed to be a
waiver of any such provision, nor to in any way affect the validity of this
Release or any provision hereof or the right of either of the parties hereto
thereafter to enforce each and every provision of this Release. No waiver of any
breach of any of the provisions of this Release shall be effective unless set
forth in a written instrument executed by the party against whom or which
enforcement of such waiver is sought, and no waiver of any such breach shall be
construed or deemed to be a waiver of any other or subsequent breach.

 

B-9



--------------------------------------------------------------------------------



 

1.29

Capacity.  EMPLOYEE and THE COMPANY hereby represent and warrant to the other
that, as the case may be: (a) he/she or it has full power, authority and
capacity to execute and deliver this Release, and to perform his/her or its
obligations hereunder; (b) such execution, delivery and performance shall not
(and with the giving of notice or lapse of time or both would not) result in the
breach of any agreements or other obligations to which he/she or it is a party
or he/she or it is otherwise bound; and (c) this Release is his/her or its valid
and binding obligation in accordance with its terms.




[SIGNATURE LINES CONTAINED ON NEXT PAGE]





 

B-10


--------------------------------------------------------------------------------

EMPLOYEE AGREES THAT: (1) HE/SHE HAS FULLY READ THIS RELEASE; (2) HE/SHE HAS
TAKEN THE TIME NECESSARY TO REVIEW COMPLETELY AND FULLY UNDERSTAND THIS RELEASE;
AND (3) HE/SHE FULLY UNDERSTANDS THIS RELEASE, ACCEPTS IT, AGREES TO IT, AND
AGREES THAT IT IS FULLY BINDING UPON HIM/HER FOR ALL PURPOSES.




PAR PHARMACEUTICAL COMPANIES, INC.







By: _________________________________

Name:

Title:







PAR PHARMACEUTICAL, INC.







By: _________________________________

Name:

Title:







EMPLOYEE



__________________________________________

[Name]











B-11
